Citation Nr: 1617016	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased initial disability rating for service-connected bronchial asthma, presently rated as 10 percent disabling from June 6, 2004, and as 30 percent disabling from February 25, 2015.

2. Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

4. Entitlement to service connection for gastritis, to include as due to an undiagnosed illness.

5. Entitlement to service connection for lumbar spondylosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1985, from May 2000 to January 2001, and from January 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was previously before the Board in October 2014, at which time it remanded the issues presently on appeal for further development.  With the exception of the issues addressed in the below remand, the Board finds that compliance with its prior remand orders to be complete and the matter appropriately returned to the Board at this time.

The issues of entitlement to service connection for a skin condition, a sleep disorder, lumbar spondylosis, and clinical gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 25, 2015, the Veteran's bronchial asthma was manifested by no more severe indicators than pulmonary function testing (PFT) results of  FEV-1 as 41 percent predicted and FEV-1/FVC of 42 percent.

2. From February 25, 2015, the Veteran's bronchial asthma has been manifested by no more severe indicators than PFT results of  FEV-1 at 69 percent predicted and FEV-1/FVC at 83 percent, but no lower, and daily use of bronchodilator therapy.  


CONCLUSIONS OF LAW

1. Prior to February 25, 2015, the criteria for a 60 percent rating for bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 (2015).

2. From February 25, 2015, the criteria for a 30 percent rating for bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, DC 6602. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008.  To the extent that such notice was issued after an initial unfavorable adjudication in April 2005, the Veteran has had a meaningful opportunity to participate in the development of the issue on appeal and the AOJ has readjudicated the claim, granting service connection for bronchial asthma in December 2008, based on clear and unmistakable error.  Thus there has been no prejudice to the Veteran due to the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 374 (2006).  Further, the Veteran has not raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports,  medical opinions, service treatment records, military personnel records, and statements from the Veteran and his representative.  The record does not indicate that there is outstanding relevant evidence that has not been obtained; there is sufficient medical evidence to adjudicate the bronchial asthma appeal.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  


II. Increased Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

Where, as in the case of the Veteran's bronchial asthma, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

Under Diagnostic Code 6602, pertaining to asthma, bronchial, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy. 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (2015).

A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  Id.

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  Id. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Id.

The Board recognizes that under 38 C.F.R. § 4.96, which gives special provisions regarding evaluation of respiratory conditions, post-bronchodilator  results should be used for evaluation purposes unless the results of post-bronchodilator pulmonary function tests were poorer than the pre-bronchodilator results, in which case pre-bronchodilator results should be used.  38 C.F.R. § 4.96(d)(5) (2015).  However, that regulation explicitly applies only to DCs 6600, 6603, 6604, 6825-6833, and 6840-6845; or rather, DC 6602 is expressly excluded from that special provision.  38 C.F.R. § 4.96(d).  As such, the Board may analyze the rating criteria using either the post- or pre-bronchodilator scores for the FEV-1 and FEV-1/FVC tests.  In this case, it will use the more favorable pre-bronchodilator results.  

In the instant matter, the Veteran's bronchial asthma is presently rated as 10 percent disabling from June 6, 2004, and as 30 percent disabling from February 25, 2015.  The 30 percent increase was granted in a March 2015 rating decision, but because that does not constitute a total grant of the benefit sought on remand, the Board will continue to consider the entire period of service connection from June 6, 2004, to the present.  

On February 25, 2005, the Veteran was given a pulmonary function test.  At the time he was found to have severe obstructive ventilatory impairment, responsive to bronchodilator therapy associated with mild hyperinflation and severe air trapping.  In comparison with September 2002, obstruction to airflow and air trapping had increased.  Pre-bronchodilator testing indicated FEV-1 as 41 percent predicted.  FEV-1/FVC was 42 percent (the Board recognizes that prior to this date, the RO has indicated that the Veteran's FEV-1/FVC was 80 percent.  In fact, that indicated the predicted percentage, not the actual percentage for that reading).  

A VA examination dated April 14, 2010 showed mild obstructive ventilatory impairment responsive to bronchodilator therapy with mild air trapping and normal airway resistance.  Oxygen saturation by pulseoxymeter was 98 percent.  Compared to the February 2005 examination, there had been a 640 ml increase in the post-bronchodilator FEV-1 consistent with improving lung disease.  FEV-1 and FEV-1/FVC percentages were not given.  

In February 2015, the Veteran was afforded a new VA examination, as directed by the Board in its October 2014 remand.  The Veteran reported not going to the doctor in several years.  He reported an emergency department visit in June 2011 and December 2014.  He described his exacerbations as severe.  He reported using an albuterol pump once every night and an albuterol nebulizer approximately every three days.  He reported that a friend gave him an albuterol pump when needed.  Pre-bronchodilator, FEV-1 was 69 percent predicted.  FEV-1/FVC was 83 percent.  The examiner opined that FEV-1 was the more accurate reflection of the Veteran's level of disability.

In light of this evidence, the Board finds that the Veteran's asthma should be rated as 60 percent disabling from June 6, 2004, and as 30 percent disabling from February 25, 2015.  In reaching this conclusion, the Board refers to the February 2005 examination report in which showed FEV-1 as 41 percent predicted and FEV-1/FVC as 42 percent, both indicating a 60 percent disability rating under the Diagnostic Code.  However, the Board notes that from February 25, 2015, the Veteran was noted to have FEV-1 of 69 percent predicted; FEV-1/FVC of 83 percent; and use of an inhalation bronchodilator roughly once per day.  These are all symptoms consistent with a 30 percent rating under the Diagnostic Code.  These improving symptoms are also consistent with the April 2010 examination report which reported improving symptoms (because that report did not provide the diagnostic testing criteria needed for the Board to evaluate the severity of the Veteran's asthma under the Diagnostic Code at that time, the Board will continue to apply the February 2005 testing results for that period and continue the 60 percent rating through February 2015).

The Board points out that the Board's determination that a higher rating is warranted for the period from June 2004 to February 2015, but that a lower rating is warranted after that period does not constitute a reduction in the evaluation assigned the disorder for the purposes of 38 C.F.R. §§ 3.105 or 3.344 (2015).  This is because the Board is not determining that a rating lower than that assigned by the RO during any period involved in this appeal is warranted.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93(2007); Singleton v. Shinseki, 23 Vet. App. 376 (2010).

In reaching the above conclusion, the Board has considered whether the evidence of record presents such an exceptional case that contemplation of an extraschedular rating must be provided, but finds that it has not.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

All symptoms discussed above and the level of disability resulting from the Veteran's service-connected asthma are addressed by the criteria found in the rating schedule including forced respiratory volume and forced vital capacity results, and use of medication such as corticosteroids, immunosuppressive medications, or inhalation/bronchodilator therapy.  Moreover, the Rating Schedule contemplates rating based on common symptoms and treatments for asthma.  The record reflects that he has not demonstrated any symptoms of asthma so far outside the normal that they would not be contemplated by these rating criteria.  Accordingly, the first prong of Thun has not been satisfied, and the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Also considered by the Board is whether the collective effect of his other service-connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is not presently service connected for any other disabilities.  Therefore, there can be no collective effect of other service-connected disabilities that make the schedular standards inadequate with regard to his bronchial asthma, and no referral for extraschedular consideration is necessary in this case.


ORDER

Entitlement to an initial 60 percent evaluation for bronchial asthma is granted, effective June 6, 2004, to February 24, 2015.

Entitlement to an increased evaluation in excess of 30 percent for bronchial asthma from February 25, 2015, is denied.

REMAND

In October 2014, the Board remanded multiple issues for further development.  With regard to the claim for a skin condition, the Board explicitly noted that the Veteran had stated that his condition is subject to active and inactive stages and therefore the examination should be conducted during an active stage.  The examiner was also explicitly instructed to acknowledge the Veteran's statements asserting symptoms in service and since discharge from service.  

In February 2015, the Veteran was afforded a new VA examination for his skin condition.  The examiner stated that the history of the claimed skin condition is unchanged from the one reported in January 2012 and that no skin condition was found on this examination, therefore no opinion would be given.  The examiner also failed to record or address the Veteran's reported history, stating that service treatment records are silent for diagnosis, treatments or complaints of a skin condition.  The Board finds that the February 2015 examination failed to comply with its prior orders because it was not conducted during an active stage of the Veteran's claimed condition, and also failed to address the reported history as given by the Veteran.  Accordingly, the Veteran must be afforded a new VA examination that complies with the prior remand.  

Concerning the claim for a sleep disorder, the Veteran was afforded a VA psychiatric examination the examiner stated that "the claimed sleep disorder is not related to or aggravated by or secondary to his active military service time or service connected condition . . . . At present 'no mental condition found.'"  The Board finds that this examination and opinion are inadequate for several reasons.  First, the examiner was only afforded a psychiatric examination, despite the issue on appeal being for a sleep condition (in fact, the Veteran has withdrawn and the Board dismissed his claim for a psychiatric condition in the October 2014 decision and remand).  There is no indication that any sleep studies or diagnostic testing were conducted.  Further, the opinion, which refers to a claimed sleep disorder and a lack of a diagnosed mental condition, does not provide any discussion of how the opinion was reached, or whether the Veteran does, in fact, have a sleep condition.  Accordingly, on remand, VA must ensure that the Veteran is afforded the opportunity for a VA examination which explicitly addresses a sleep condition, and is not limited to a psychiatric condition.

As for the Veteran's claimed back condition, in February 2015 the Veteran was afforded a VA examination in connection with his claim, in which he was diagnosed with lumbar spondylosis.  The examiner opined that the Veteran's diagnosed condition was less likely than not incurred in or caused by active service because his service treatment records were silent for complaints, evaluations or diagnosis of a back condition during service and because the claimed condition did not appear in his medical records until several years after separation.  

Here, the Board recognizes that in its October 2014 remand, the examiner was explicitly instructed to acknowledge the Veteran's statements and the buddy statements of record asserting a spine injury in service and symptoms since discharge.  While the examination report makes reference to an automobile accident during service as reported by the Veteran, that was not addressed by the examiner when rendering the opinion; instead the opinion appears to rely upon the lack of evidence in the Veteran's service treatment records.  Accordingly, the Board requests that, on remand, an addendum opinion be obtained that explicitly addresses the Veteran's in-service incident and whether the present disability is related to it.  

Finally, with regard to the Veteran's claim for service connection for gastritis, the Board previously remanded that claim for a VA examination to determine if the symptoms exhibited by the Veteran were attributable to a medically unexplained chronic multi-symptom illness, or in the alternative, if a definitive diagnosis could be given, whether that condition was manifested during service, or otherwise etiologically linked to an element of service.  

In February 2015, the Veteran was afforded a VA examination in which he was given a definitive diagnosis of clinical gastritis.  The examiner took a history from the Veteran in which he reported that he first experienced symptoms during active service, to include bloating, abdominal pain, dyspepsia, and heartburn.  The examiner, then opined that the Veteran's clinical gastritis is not the result of any specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner also stated that the Veteran's clinical gastritis is less likely incurred during active service because active treatment records do not show diagnosis, treatment or complaints related to gastritis.  

The Board finds that this opinion is also inadequate.  Specifically, the Board directed that the examiner consider and discuss the Veteran's reported onset of symptomatology, which he is competent to report.  In this instance, while the opinion does address any possible link to an environmental exposure during active service, it does not adequately address whether the Veteran's gastritis had actual onset during active service, or at some period thereafter, despite stating that he experienced symptoms prior to the diagnosis in February 2015.  Accordingly, on remand, an addendum opinion should be obtained that addresses the Veteran's reported symptoms and does not exclusively rely upon the lack of evidence in his service treatment records.  See Dalton, 21 Vet. App. at 39-40.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for a new VA examination by an examiner who has not previously examined him to determine the nature, extent, and etiology of any medically undiagnosed skin condition.  The examiner must review the claims file, including a copy of this remand.  Current VA Gulf War Examination guidelines must be followed.  All indicated testing must be performed and all findings reported in detail.  The examination should be conducted during an active phase of the claimed skin condition.  If the AOJ cannot accommodate an examination during the active phase of the condition, the examiner must include a detailed history from the Veteran which includes his assertions of symptoms in service and since discharge.  The examiner must address all of the following: 

a. Whether the Veteran's skin rash and related symptoms are attributable to a known clinical diagnosis or whether those reported problems are manifestations of an undiagnosed illness.

b. If the skin condition is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding his symptom history..  

All opinions and diagnoses must include a detailed discussion of how the diagnosis (or lack thereof) and opinion was reached and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that he or she must address the Veteran's reported history of symptomatology.  .

2. Ensure that the Veteran is scheduled for a new VA examination by an examiner who has not previously examined him with regard to his claimed sleep disorder.  The examiner must review the claims file in conjunction with the examination.  Current VA Gulf War Examination guidelines must be followed.  All indicated testing must be performed and all findings reported in detail.  The examiner must address all of the following:  

a. Whether the Veteran's claimed sleep disorder and related symptoms are attributable to a known clinical diagnosis or whether those reported problems are manifestations of an undiagnosed illness.

b. If the sleep disorder condition is determined to be attributable to a known clinical diagnosis, provide a medical opinion as to whether it is at least as likely as not that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding his symptom history from service to the present.   The opinion requested is a medical opinion other than one based upon psychiatry or psychology.  

All opinions and diagnoses must include a detailed discussion of how the diagnosis (or lack thereof) and opinion was reached and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that he or she must address the Veteran's reported history of symptomatology.  Any opinion which relies exclusively on a lack of evidence in the service treatment records will be deemed inadequate.

3. Return the claims file to the examiner who conducted the February 2015 spine examination for an addendum opinion.  If the February 2015 examiner is no longer available, forward the file to another medical professional competent to provide the opinion requested.  The need for an additional examination is left the discretion of the examiner selected to provide the opinion.  The examiner must review the claims file in conjunction with rendering the opinion.  

The examiner should review all of the evidence of record, including the Veteran's own contentions and those contentions put forth by his fellow service members (buddy statements submitted March 17, 2008), and state whether the Veteran's present lumbar spine disability is at least as likely as not related to the reported in-service vehicle accident.  In reaching the requested opinion, the examiner must also address the Veteran's reported symptom history dating to active service.

The opinion rendered must include a detailed discussion, including citation to evidence in the record, known medical principles, and medical treatise evidence.  

4. Return the claims file to the examiner who conducted the February 2015 stomach examination for an addendum opinion.  If the February 2015 examiner is no longer available, forward the file to another medical professional competent to provide the opinion requested.  The need for an additional examination is left the discretion of the examiner selected to provide the opinion.  The complete record, including a copy of this remand should be made available to the examiner for review.  

The examiner must review all of the evidence of record, including the Veteran's own reports of symptoms during active service, and provide a medical opinion as to whether it is at least as likely as  not (a 50 percent or greater probability) that the Veteran's current gastritis had onset during his active service from January 2003 to June 2004.  This opinion is limited to whether the gastritis manifested during that period, and need not refer to any environmental exposure in Southwest Asia.

The opinion must include a detailed discussion, including citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that any opinion based purely on a lack of treatment or diagnosis in the Veteran's service treatment records will be deemed inadequate.  

5. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


